DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Drawings objection from June 6, 2022 Office letter has been withdrawn.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given via email from Amy Xu on August 3, 2022 in regards an interview with Amy Xu on August 1, 2022.
The application has been amended as follows: 
In claim 1, line 9, after “completely contacts”, --a top surface of--has been inserted therein.
In claim 8, line 9, after “contacting an”, “entirety” has been deleted and --entire top surface--has been inserted therein.
In claim 17, line 9, after “directly contact”, --a top surface of--has been inserted therein.

Allowable Subject Matter
Claims 1-8, 11-17 and 19-23 are allowed.
	The following is an examiner’s statement of reasons for allowance: Claims 1-8, 11-17 and 19-23 are allowable because prior art does not disclose alone or in combination with the limitations of the independent claims 1, 8 and 17 such as “a barrier layer disposed over and in direct contact with a top surface of the metal gate structure, wherein the barrier layer is free of nitrogen; and a gate contact entirely embedded in the ILD layer, wherein the bottom surface of the gate contact directly and completely contacts a top surface of the barrier layer”(claim 1)…. “a barrier layer directly contacting a top surface of the metal gate stack, wherein the barrier layer is nitrogen free; and a conductive layer disposed over and directly contacting an entire top surface of the barrier layer”(claim 8)… “a first metal layer in direct contact with the gate stack or the source/drain features, wherein the first metal is nitrogen free; and a second metal layer disposed in the second ILD layer to directly contact a top surface of the first metal layer in its entirety”(claim 17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        August 3, 2022